Case 1:21-cr-20263-WPD Document 3 Entered on FLSD Docket 04/30/2021 Page 1 of KS
                                                                              6


                                                                                          Apr 30, 2021

                            UN ITED STA TES DISTR ICT CO UR T
                            SO UTH E RN DISTRIC T O F FLO R IDA
              21-20263-CR-DIMITROULEAS/BECERRA
                    C ase No.
                                       18U.S.C.j 1001(a)(2)
 U N ITED STA TES O F A M ER ICA

 V S.

 G AR Y TUC K ER ,

                D efendant.



                                       IN FO R M A TIO N


        The United StatesA ttorney chargesthat:


        On oraboutJuly 11,2019,in M iam i-D ade County,in the Southern D istrictofFlorida,and

 elsewhere,in a matter within the jurisdiction of the United States Fish & W ildlife Service
 (CSUSFW S''),an agency ofthe executive branch ofthe Governmentofthe United States,the
 defendant,

                                        G A RY TU CK ER ,

 did know ingly and w illfully m ake a false,fictitious,and fraudulentstatem entand representation

 as to a m aterial fact,in that the defendant represented to U SFW S Special A gents that foreign

 supplier site visits w ere notm em orialized in w ritten auditreports,w hen in truth and in fact,as

 then w ellknown to him ,preparation and subm ission ofsite visitreportsw asa standard procedure
    Case 1:21-cr-20263-WPD Document 3 Entered on FLSD Docket 04/30/2021 Page 2 of 6




     athisemployer,OrientBio-Research Center(k$OBRC''),in violation ofTitle 18,United States
     Code,Section 1001(a)(2).
'



                                        #
            .


     JU AN N TON IO G ON Z L Z
     A CTIN G UN ITED STA TES ATTO RN EY


                v    .          x   r
     TH O M A A .W A T S-FITZ R ALD
     A SSISTAN T UN ITED STATES A TTO RN EY
 Case 1:21-cr-20263-WPD Document 3 Entered on FLSD Docket 04/30/2021 Page 3 of 6
                                              UNITED STATES DISTRICT CO URT
                                             SO UTH ERN DISTRICT O F FLORIDA

UNIT ED STATES OF AM ERICA

                                                           CERTIFICATE O F TRIAL ATTO RN EY.
GARY TUCK ER
                                                           Superseding CaseInform ation:
                              Defendant.         l

CourtDivijiol!:(selectOne)                                 New defendantts)          Yes       No
7       M lam l             Key W est                      Num berofnew defendants
        FTL                 W PB           FTP             Totalnumberofcounts

                  lhave carefully considered the allegationsofthe indictment,thenumberofdefendants,the numberof
                  probable witnessesand the legalcomplexitiesofthe lndictment/lnformation attachedhereto.
        2.        lam aware thatthe information supplied on this statem entwillbe relied upon by the Judges ofthis
                  Courtin setting theircalendars and scheduling criminaltrials underthe mandate ofthe Speedy Trial
                  Act,Title28U.S.C.Section 3161.
        3.        lnterpreter:      (YesorNo)         No
                  Listlanguage and/ordialect
                  Thiscasewilltake 0 daysforthepartiestotry.
                  Pleasecheck appropriate category andtypeofoffense listed below:

                  (Checkonlyone)                                  (Checkonlyone)
       I          0 to 5 days                     d               Petty
       11         6 to 10 days                                    M inor
       IlI        1lto 20 days                                    M isdem .
       IV         21to 60 days                                    Felony             z
       V          61daysand over
       6.         HasthiscasepreviouslybeenfiledinthisDistrictCourt?               (YesorNo)   No
         lfyes:Judge                                       CaseNo.
         (Attachcopy ofdispositiveorder)
         Hasacomplaintbeenfiledinthismatter?               (YesorNo)        N0
         lfyes:M agistrate CaseNo.
         Related miscellaneousnumbers:
         Defendantts)infederalcustodyasof
         Defendantts)instatecustodyasof
         Rule20from the Districtof
         lsthisapotentialdeathpenaltycase?(YesorNo)                  No
                  Doesthiscaseoriginatefrom a matterpending inthe CentralRegion oftheU.S.Attorney'sOftice
                  priortoAugust9,20l3(Mag.JudgeAlicia0.Valle)?                     Yes         No ?'
       8.         Doesthiscaseoriginatefrom a matterpending in theNorthern Region ofthe U.S.Attorney'sOffice
                  priortoAugust8,2014(M ag.JudgeShaniekM aynard)?                  Yes         No z
                  Doesthiscaseoriginatefrom a matterpending in the CentralRegion ofthe U.S.Attorney'sOftice
                  priortoOctober3,2019 (M ag.JudgeJaredStrauss)?                   Yes         No ?'
                  Doesthiscaseoriginatefrom a matterpending in the Southern Region ofthe U.S.Attorney'sOffice
                  priortoNovember23,2020(JudgeAileenM .                n.            es        .    -

                                                                  Thom A.W atts- itzGerald
                                                                  ASSISTANT UNITED STATES ATTORNEY
*penalty Sheetts)attached                                         FloridaBarNo.0273538
Case 1:21-cr-20263-WPD Document 3 Entered on FLSD Docket 04/30/2021 Page 4 of 6




                                  UNITED STA TES DISTR ICT CO UR T
                                  SOU TIIER N DISTRICT OF FLOR SDA

                                          PENA LTY SJIEET

   D efendant'sN am e:            GA RY TUCKER



   Count#:1

   False Statcm ent      - - --




   Title18.UnitedStatesCodesSection 1001(ab(2)
   *M ax.Penalty:        5 year'slm prisonm ent

   Counts#:




   *M ax.Penalty:

   Cotmt#:




   *M ax.Penalty:

   Count#:




    *M ax.Penalty:




     WR efersonly to possibleterm ofincarceration,does notinclude possible rm es,restitution,
             specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
  Case 1:21-cr-20263-WPD Document 3 Entered on FLSD Docket 04/30/2021 Page 5 of 6


AO 455(Rcv.01/09)Waiverofanlndi
                              ctment

                                U NITED STATES D ISTRICT C OURT
                                                    forthe
                                          Southern DistrictofFlorida

              United StatesofAm erica                 )
                           V.                         )     CaseNo.
                   GARY TUC KER                       )
                                                      )
                                                      )
                                        W AIVER OF AN INDICTM ENT

       lunderstand thatlhavebeen accused ofoneormoreoffensespunishableby imprisonmentform orethan one
year. lwasadvised in open courtofmy rightsandthenatureoftheproposed chargesagainstme.

        Afterreceivingthisadvice,lwaivemy rightto prosecutionby indictmentand consentto prosecution by
infonnation.



Date:      04/12/2021




                                                                        Si
                                                                         gnatureofdefendant'
                                                                                           sattorney
Case 1:21-cr-20263-WPD Document 3 Entered on FLSD Docket 04/30/2021 Page 6 of 6


                              UNITED STATES DISTRICT CO URT
                              SOUTHERN DISTRICT O F FLORIDA

                          CASE NO .

     UNITED STATES O FA M ERICA



    GA RY TUC KER,

                Defendant.                       /

                                    CR IM IN AL CO VER SH EET

     1. Did thism atteroriginate from a m atterpending in the CentralRegion ofthe United States
        Attorney'sOfficepriortoAugust9,2013(Mag.JudgeAliciaValle)?            No
    2. Did thism atteroriginate from a m atterpending in the Northern Region ofthe United States
        Attorney's Office priorto August8, 2014 (Mag.JudgeShaniek Maynard)?No

    3. Did thism atteroriginate from a m atterpending in the CentralRegion ofthe United States
        Attorney's Office priorto October3, 20l9(Mag.JudgeJared Strauss)? No


                                                     Respectfully subm itted,
                                                     JUAN ANTONIO GO NZALEZ
                                                     ACTING UNITED STATES AU ORNEY



                                              BY:                  A ,
                                                     T om asA .W atts-Fitz erald
                                                     A ssistantUnited StatesAttorney
                                                     FLA BarNo.        0273538
                                                     99 N .E.4th Street
                                                     M iam i,Florida 33132
                                                     Tel:305-961-9413
                                                     Fax:305-536-4651
                                                     Email:thomas.watts-Gtzgel-ald@ usdoj.gov
